Citation Nr: 1425125	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a Board videoconference hearing in February 2014.  


FINDING OF FACT

The Veteran's left knee degenerative joint disease is manifested by pain with some impairment of motion; he does not have limitation of left leg flexion to 30 degrees; limitation of left leg extension to 10 degrees; or slight or more recurrent subluxation or lateral instability of his left knee. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2012.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained VA medical records; assisted the Veteran in obtaining evidence; examined the Veteran for his knee disability in October 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The Board finds the evidence of record is adequate for rating purposes.  The October 2012 VA examination report and other evidence of record contains sufficient information to apply all pertinent VA rating criteria.  While the Veteran indicated in October 2012 that his October 2012 VA examination was done on a day when his knee was doing better than normal, and that there are days when his flexion is much worse, for a higher rating for flexion, he would need to show limitation of flexion to 30 degrees or less.  His left knee flexion was to 90 degrees on that date and his strength was 4/5, and at the time of his last rating examination in May 2007, his flexion had been to 68 degrees.  He indicated in January 2013 that the only issue addressed by the VA examiner was his left knee flexion, but this is not the case.  The examiner reported all information necessary to apply all applicable rating criteria, including information on left knee extension and stability.  The Veteran has been apprised of the rating criteria in the rating decision appealed and in the statement of the case and given an opportunity to submit additional evidence.  Accordingly, the Board finds he has been given due process and that another VA examination is not necessary.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall  be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's disabilities under Diagnostic Code 5010-5260.  Diagnostic Code 5010 is for arthritis due to trauma, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Since the rating issues involve the left knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  However, based on the evidence, the Board concludes that a uniform rating is warranted.

Having carefully considered the Veteran's contentions in light of the evidence of record (including that found on Virtual VA) and the applicable law, the Board finds that a rating in excess of the 10 percent currently assigned for the Veteran's service-connected left knee disability is not warranted at this time.  38 C.F.R. §§ 4.7, 4.40, 4.45.  

On VA examination of the Veteran's left knee in October 2012, the Veteran reported pain, swelling, and cracking of his knee, with flare-ups impacting the function of his knee and/or lower leg due to pain with sitting, standing, or walking.  On examination, left knee flexion was to 90 degrees, with painful motion beginning at 90 degrees.  Extension was to 0 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions, and after doing so, he still had left knee flexion to 90 degrees, and left knee extension to 0 degrees.  He had no additional limitation in range of motion of his knee and lower leg following repetitive use testing.  He did have weakened movement and pain on movement and palpation of his left knee.  On muscle strength testing, his left knee flexion and extension was 4/5, for active movement against some resistance.  His left knee joint was stable anteriorly, posteriorly, and medially-laterally, and there was no evidence or history of recurrent patellar subluxation or dislocation.  

The Veteran had a 14 centimeter scar, but it was not painful or unstable, and its total area was not greater than 39 square centimeters.  The Veteran did not use any assistive devices as a normal mode of locomotion.  

The Veteran's private physician indicated in June 2013 that the Veteran has painful or limited motion of his left knee, but he did not indicate the amount in degrees, and he indicated that there was no recurrent subluxation or lateral instability.  He indicated that the Veteran has pain and swelling at times, and that it is hard to stand with his degenerative joint disease and scarring from prior surgery.  VA treatment in June 2013 included X-rays which showed unremarkable soft tissue despite the Veteran's complaints of hurting and swelling.   

The Veteran's current 10 percent rating is supportable on the basis of X-ray evidence of arthritis and some degree of limitation of motion under Diagnostic Code 5003.  There is no evidence that shows that the Veteran's left knee flexion is limited to 30 degrees or less, to support a higher rating under Diagnostic Code 5260, other than the Veteran's January 2013 unsupported statement that it is limited to 15 degrees, and the VA examination report shows that his flexion on examination was to 90 degrees, including after 3 repetitions.  Since the examiner examined his knee and recorded the motion at the time, and found the motion to be well beyond 30 degrees, and there is no other evidence of anyone examining his knee and reporting the motion found, and furthermore since his muscle strength was 4/5 on VA examination in 2012, the Board finds that the Veteran does not have or nearly approximate left knee flexion limited to 30 degrees or less.  

There is furthermore no evidence that the Veteran has limitation of left knee extension, to 15 degrees or otherwise, to support a separate compensable rating under Diagnostic Code 5261.  The VA examination report shows that he had no limitation of extension.  Accordingly, the Board finds that he does not have a separately compensable degree of limitation of extension.  The preponderance of the evidence also shows that the Veteran does not have slight or more recurrent left knee subluxation or lateral instability.  Both the VA examiner and the Veteran's private physician indicated that he has no instability, and it is clear that the VA examiner examined him before indicating this.  His private physician appears to have as well.  Accordingly, assuming for the sake of argument that the Veteran's January 2013 assertion that he has moderate subluxation and lateral instability of his left knee is competent, it is found to be not credible as it is refuted by 2 examination reports, one from shortly before it and one from shortly afterwards, and the Board finds that he does not have slight or more recurrent subluxation or lateral instability of his left knee to warrant a separate compensable rating under Diagnostic Code 5257.  

The Board has considered assigning a separate compensable rating for the Veteran's left knee scar which has been described, but finds no basis to assign a compensable rating for it given the findings reported on VA examination in October 2012 and the rating criteria found at 38 C.F.R. § 4.118 (2013).  It was reportedly not painful or unstable and its total areas was not greater than 39 square centimeters, and it must be at least one of these or more for a separate compensable rating to be assigned under 38 C.F.R. § 4.118.  

In light of the above, no more than a 10 percent rating is warranted for the Veteran's service-connected left knee disability under the rating schedule.

Extra Schedular Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability level and symptomatology.  Limitation of motion and functional impairment, including on use, are taken into consideration in applying the rating criteria, as are other complaints reported by the Veteran.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of the 10 percent assigned by the RO.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  While the Veteran asserted in November 2012 that his disability has become worse and that it will get worse in the future, there is no basis to assign a higher rating at this time.  Should the disability increase in severity in the future, the Veteran may always file a claim for an increased rating.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised by the record.  There is no indication of unemployability due to the Veteran's service-connected left knee disability.  


ORDER

A disability rating in excess of 10 percent for left knee degenerative joint disease is not warranted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


